                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

NIDIA SOLANO-SANCHEZ                :
               Plaintiff,           :
                                    :
            v.                      :                       No. 5:19-cv-04016
                                    :
STATE FARM MUTUAL AUTO              :
INSURANCE COMPANY,                  :
                  Defendant.        :
____________________________________

                                           ORDER

        AND NOW, this 24th day of January, 2020, upon consideration of the Defendant’s

motion to dismiss the Complaint for failure to state a claim, ECF No. 9, and for the reasons set

forth in the Opinion of this date, IT IS HEREBY ORDERED:

        1.      Defendant’s motion to dismiss, ECF No. 9, is DENIED.

        2.      Defendant shall file its Answer to the Complaint within twenty-one (21) days of

this Order. 1



                                                     BY THE COURT:



                                                     /s/ Joseph F. Leeson, Jr._________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Court




1
        This time frame shall not be affected by the Court’s Order regarding the sealing and
redacting of confidential information contained in the Complaint. See ECF No. 15.
                                                 1
                                              012320
